      Case 3:18-cv-00866-CWR-FKB Document 28 Filed 02/21/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


ALYSSON MILLS, IN HER CAPACITY
AS RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER
PROPERTIES, LLC,
                                                      Case No. 3:18-cv-00866-CWR-FKB
                    Plaintiff,
       v.                                             Hon. Carlton W. Reeves

BUTLER SNOW LLP; BUTLER SNOW
ADVISORY SERVICES, LLC; MATT
THORNTON; BAKER, DONELSON,                            ORAL ARGUMENT REQUESTED
BEARMAN, CALDWELL & BERKOWITZ
PC; ALEXANDER SEAWRIGHT, LLC;
BRENT ALEXANDER; and JON
SEAWRIGHT,
              Defendants.


         BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ PC’S
                   MOTION TO DISMISS THE COMPLAINT

       Baker, Donelson, Bearman, Caldwell & Berkowitz P.C. moves to dismiss the Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). The bases for this motion are set forth in

the Memorandum of Law filed contemporaneously herewith.



Dated this 21st day of February, 2019                Respectfully submitted,

                                                     BAKER, DONELSON, BEARMAN,
                                                     CALDWELL & BERKOWITZ PC


                                                      /s/ Michael W. Ulmer
                                                     Michael W. Ulmer (MSB #5760)
                                                     James J. Crongeyer, Jr. (MSB #10536)
                                                     WATKINS & EAGER PLLC
                                                     400 East Capitol Street, Suite 300 (39201)
                                                     Post Office Box 650
                                                     Jackson, MS 39205
Case 3:18-cv-00866-CWR-FKB Document 28 Filed 02/21/19 Page 2 of 3




                                    Tel.: (601) 965-1900
                                    Fax: (601) 965-1901
                                    Email: mulmer@watkinseager.com

                                    Craig D. Singer (pro hac vice)
                                    Benjamin W. Graham (pro hac vice)
                                    WILLIAMS & CONNOLLY LLP
                                    725 Twelfth Street, N.W.
                                    Washington, DC 20005
                                    Tel.: (202) 434-5000
                                    Fax: (202) 434-5029
                                    Email: csinger@wc.com

                                    Counsel for Defendant Baker, Donelson,
                                    Bearman, Caldwell & Berkowitz PC




                                2
      Case 3:18-cv-00866-CWR-FKB Document 28 Filed 02/21/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2019, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.


                                                      /s/ Michael W. Ulmer
                                                     Michael W. Ulmer




                                                3
